Form 51-102F3 Material Change Report Item 1 Name and Address of Company Canplats Resources Corporation #1180 – 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change January 25, 2008 Item 3 News Release The news release dated January 25, 2008 was disseminated through CNW. Item 4 Summary of Material Change Canplats Resources Corporation announced a bought deal private placement with a syndicate of underwriters led by Canaccord Capital Corporation and including Macquarie Capital Markets Canada Ltd., Bolder Investment Partners and National Bank Financial of 4,500,000 Units (the “Units”) at a price of $2.25 per Unit for gross proceeds of $10,125,000.A Unit will consist of one common share and one-half of one common share purchase warrant (a “Warrant”).Each whole warrant will entitle the holder to subscribe for one additional common share at a price of $3.00 for a period of 24 months from the date of closing. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated January 25, 2008. 5.2Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer R.E. Gordon Davis, Chairman and CEO 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 25th day of January, 2008. Not for dissemination in the United States or through U.S. newswires FOR IMMEDIATE RELEASE January 25, 2007 News Release Canplats Resources Corporation Announces $10,125,000 Bought Deal Financing Vancouver, BC –
